                                                
Exhibit 10.6

DIGITAL REALTY TRUST, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
ARTICLE I.
PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN
1.1    Purpose and Scope. The purpose of the Digital Realty Trust, Inc. 2015
Employee Stock Purchase Plan (as amended from time to time, the “Plan”) is to
assist employees of Digital Realty, Inc., a Maryland corporation (the “Company”)
and its Participating Subsidiaries in acquiring a stock ownership interest in
the Company pursuant to a plan which is intended to help such employees provide
for their future security and to encourage them to remain in the employment of
the Company and its Subsidiaries. The Plan is not intended to qualify as an
“employee stock purchase plan” under Section 423 of the Code.
ARTICLE II.DEFINITIONS
Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
2.1    “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.
2.2    “Administrator” shall mean the Committee, or such individuals to which
authority to administer the Plan has been delegated under Section 7.1 hereof.
2.3    “Affiliate” shall mean the Company, the Service Company, and Parent or
any Subsidiary.
2.4    “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.5    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee
described in Article 7 hereof.
2.6    “Common Stock” shall mean common stock, par value $0.01, of the Company.
2.7    “Compensation” of an Employee shall mean the regular straight-time
earnings, base salary, annual cash bonus, commissions, vacation pay, holiday
pay, jury duty pay, funeral leave pay or military pay paid to the Employee from
the Company or any Participating Subsidiary or any Affiliate on each Payday as
compensation for services to the Company or any Participating Subsidiary or any
Affiliate before deduction for any salary deferral contributions made by the
Employee to any tax-qualified or nonqualified deferred compensation plan of the
Company, any Participating Subsidiary or any Affiliate, including prior week
adjustments and overtime, but excluding incentive compensation, one-time bonuses
(e.g., retention or sign-on bonuses), fringe benefits (including, without
limitation, employer gifts), education or tuition reimbursements, imputed income
arising under any Company, Participating Subsidiary or Affiliate group insurance
or benefit program, travel expenses, business and moving reimbursements, income
received in connection with any stock options, stock appreciation rights,
restricted stock, restricted stock units or other compensatory equity awards and
all contributions made by the Company, any Participating Subsidiary or any
Affiliate for the Employee’s benefit under any employee benefit plan now or
hereafter established. Such Compensation shall be calculated before deduction of
any income or employment tax withholdings, but shall be withheld from the
Employee’s net income.
2.8    “Effective Date” shall mean the date on which the Plan is approved by the
Company’s stockholders.
2.9    “Eligible Employee” means an Employee of the Company or any Participating
Subsidiary.

1







--------------------------------------------------------------------------------



2.10    “Employee” shall mean any person who renders services to the Company or
a Participating Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. “Employee” shall not include any director of the
Company or a Participating Subsidiary who does not render services to the
Company or a Participating Subsidiary in the status of an employee within the
meaning of Section 3401(c) of the Code.
2.11    “Enrollment Date” shall mean the first date of each Offering Period.
2.12    “Exercise Date” shall mean the last Trading Day of each Purchase Period,
except as provided in Section 5.2 hereof.
2.13    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.14    “Expiration Date” shall mean the tenth (10th) anniversary of the date on
which the Plan is initially approved by the stockholders of the Company.
2.15    “Fair Market Value” shall mean, as of any date, the value of a Share
determined as follows:
(a)    If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.
2.16    “Grant Date” shall mean the first Trading Day of an Offering Period.
2.17    “Initial Offering Period” shall mean the period commencing on September
1, 2015, or such later date as determined by the Administrator, and ending on
August 31, 2017.
2.18    “New Exercise Date” shall have such meaning as set forth in Section
5.2(b) hereof.
2.19    “Non-U.S. Subsidiary” shall mean shall mean any Subsidiary that is
incorporated in, or otherwise organized under the laws of, any jurisdiction
outside of the United States.
2.20    “Offering Period” shall mean (i) the Initial Offering Period and (ii)
each twenty-four (24)-month period commencing on each September 1 and each March
1 to occur during the term of the Plan following the commencement of the Initial
Offering Period, except as otherwise provided under Section 5.3 hereof.
2.21    “Option” shall mean the right to purchase Shares pursuant to the Plan
during each Offering Period.
2.22    “Option Price” shall mean the purchase price of a Share hereunder as
provided in Section 4.2 hereof.

2







--------------------------------------------------------------------------------



2.23    “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.24    “Participant” shall mean any Eligible Employee who elects to participate
in the Plan.
2.25    “Participating Subsidiary” shall mean (i) each U.S. Subsidiary and (ii)
each Non-U.S. Subsidiary that has been designated by the Board or Committee in
its sole discretion as eligible to participate in the Plan in accordance with
Section 7.2 hereof, in each case, including any Subsidiary in existence on the
Effective Date and any Subsidiary formed or acquired following the Effective
Date.
2.26    “Partnership” shall mean Digital Realty Trust, L.P.
2.27    “Payday” shall mean the regular and recurring established day for
payment of Compensation to an Employee of the Company or any Participating
Subsidiary.
2.28    “Plan Account” shall mean a bookkeeping account established and
maintained by the Company in the name of each Participant.
2.29     “Purchase Period” shall mean, with respect to any Offering Period,
unless otherwise determined by the Administrator, each approximately six
(6)-month period (i) commencing on March 1 and ending on August 31 and (ii)
commencing on each September 1 and ending on February 28 (or, if applicable,
February 29).
2.30    “REIT” shall mean a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
2.31    “Services Company” shall mean Digital Services, Inc.
2.32    “Share” shall mean a share of Common Stock.
2.33    “Subsidiary” shall mean (a) a corporation, association or other business
entity of which fifty percent (50%) or more of the total combined voting power
of all classes of capital stock is owned, directly or indirectly, by the
Company, the Services Company, the Partnership and/or by one or more
Subsidiaries, (b) any partnership or limited liability company of which fifty
percent (50%) or more of the equity interests are owned, directly or indirectly,
by the Company, the Partnership, the Services Company and/or by one or more
Subsidiaries, and (c) any other entity not described in clauses (a) or (b) above
of which fifty percent (50%) or more of the ownership and the power (whether
voting interests or otherwise), pursuant to a written contract or agreement, to
direct the policies and management or the financial and the other affairs
thereof, are owned or controlled by the Company, the Partnership, the Services
Company and/or by one or more Subsidiaries.
2.34    “Trading Day” shall mean a day on which the principal securities
exchange on which the Common Stock is listed is open for trading or, if the
Common Stock is not listed on a securities exchange, shall mean a business day,
as determined by the Administrator in good faith.
2.35    “U.S. Subsidiary” shall mean any Subsidiary that is incorporated in, or
otherwise organized under the laws of, the United States.
2.36    “Withdrawal Election” shall have such meaning as set forth in Section
6.1(a) hereof.
ARTICLE III.


PARTICIPATION



3







--------------------------------------------------------------------------------



3.1    Eligibility. Any Eligible Employee who shall be employed by the Company
or a Participating Subsidiary on a given Enrollment Date for an Offering Period
shall be eligible to participate in the Plan during such Offering Period,
subject to the requirements of Articles IV and V hereof; provided, however, that
an Eligible Employee may not participate in more than one Offering Period at a
time, and no Eligible Employee participating in an Offering Period (the
“Designated Offering Period”) may participate in any subsequent Offering Period
that commences prior to the completion of the Designated Offering Period.
3.2    Election to Participate; Payroll Deductions
(a)    Except as provided in Section 3.3 hereof, an Eligible Employee may become
a Participant in the Plan only by means of payroll deduction. Subject to the
proviso of Section 3.1 above, each individual who is an Eligible Employee as of
the Enrollment Date of the applicable Offering Period may elect to participate
in such Offering Period and the Plan by delivering to the Company a payroll
deduction authorization no later than the tenth (10th) calendar day prior to the
applicable Enrollment Date.
(b)    Payroll deductions with respect to an Offering Period (i) shall be equal
to at least one percent (1%) of the Participant’s Compensation as of each Payday
during the applicable Offering Period, but not more than the lesser of fifteen
percent (15%) of the Participant’s Compensation as of each Payday during the
applicable Offering Period and (ii) may be expressed either as (A) a whole
number percentage or (B) a fixed dollar amount (as determined by the
Administrator). Notwithstanding the foregoing, in no event shall the aggregate
amount of a Participant’s payroll deductions under the Plan during any calendar
year exceed $25,000. Amounts deducted from a Participant’s Compensation with
respect to an Offering Period pursuant to this Section 3.2 shall be deducted
each Payday through payroll deduction and credited to the Participant’s Plan
Account.
(c)    Following at least one (1) payroll deduction, a Participant may decrease
(to as low as 0%) the amount deducted from such Participant’s Compensation
during an Offering Period upon ten (10) calendar days’ prior written or
electronic notice to the Company; provided, however, that a Participant may not
decrease the amount deducted more than two (2) times per Purchase Period. A
Participant may not increase the amount deducted from such Participant’s
Compensation during an Offering Period.
(d)    Notwithstanding the foregoing, upon the completion of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
Offering Period that commences immediately following the completion of such
Offering Period at the same payroll deduction percentage as in effect at the
completion of the prior Offering Period, unless such Participant delivers to the
Company a different election with respect to the successive Offering Period in
accordance with Section 3.1 hereof, or unless such Participant becomes
ineligible for participation in the Plan.
3.3    Leave of Absence. During leaves of absence approved by the Company
meeting the requirements of Treasury Regulation Section 1.421-1(h)(2) under the
Code, an individual shall be treated as an Employee of the Company or
Participating Subsidiary that employs such individual immediately prior to such
leave.
ARTICLE IV.
PURCHASE OF SHARES
4.1    Grant of Option. Each Participant shall be granted an Option with respect
to an Offering Period on the applicable Grant Date. The number of Shares subject
to a Participant’s Option shall be determined as of each applicable Exercise
Date occurring such an Offering Period by dividing (a) such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s Plan Account on such Exercise Date by (b) the applicable Option
Price; provided that in no event shall a Participant be permitted to purchase
during any Offering Period more than two thousand four hundred (2,400) Shares or
during any Purchase Period more than six hundred (600) Shares (in each case,
subject to any adjustment pursuant to Section 5.2 hereof). The Administrator
may, for future Offering Periods and/or Purchase Periods, increase or decrease,
in its absolute discretion, the maximum number of Shares that a Participant may
purchase during such future Offering Periods and/or Purchase Periods. Each
Option shall expire on last Exercise Date to occur during the applicable
Offering Period immediately after the automatic exercise

4







--------------------------------------------------------------------------------



of the Option in accordance with Section 4.3 hereof, unless such Option
terminates earlier in accordance with Article 6 hereof.
4.2    Option Price. The Option Price per Share to be paid by a Participant upon
exercise of the Participant’s Option on each applicable Exercise Date for an
Offering Period shall be equal to eighty-five percent (85%) of the lesser of the
Fair Market Value of a Share on (a) the applicable Grant Date and (b) such
Exercise Date; provided that in no event shall the Option Price per Share be
less than the par value per Share.
4.3    Purchase of Shares.
(a)    On each Exercise Date occurring during an Offering Period, subject to
Participant remaining an Eligible Employee through such Exercise Date, each
Participant shall automatically and without any action on such Participant’s
part be deemed to have exercised his or her Option to purchase at the applicable
Option Price the largest number of whole Shares which can be purchased with the
amount in the Participant’s Plan Account, subject to Sections 4.1 and 5.3
hereof. The balance, if any, remaining in the Participant’s Plan Account (after
exercise of such Participant’s Option) as of such Exercise Date shall be carried
forward to the next Purchase Period, unless the Participant has elected to
withdraw from the Plan pursuant to Section 6.1 hereof or, pursuant to Section
6.2 hereof, such Participant has ceased to be an Eligible Employee.
(b)    As soon as practicable following each applicable Exercise Date (but in no
event more than thirty (30) days thereafter), the number of Shares purchased by
such Participant pursuant to Section 4.3(a) hereof shall be delivered (either in
share certificate or book entry form), in the Company’s sole discretion, to
either (i) the Participant or (ii) an account established in the Participant’s
name at a stock brokerage or other financial services firm designated by the
Company. If the Company is required to obtain from any commission or agency
authority to issue any such Shares, the Company shall seek to obtain such
authority. Inability of the Company to obtain from any such commission or agency
authority which counsel for the Company deems necessary for the lawful issuance
of any such shares shall relieve the Company from liability to any Participant
except to refund to the Participant such Participant’s Plan Account balance,
without interest thereon.
4.4    Transferability of Rights. An Option granted under the Plan shall not be
transferable, other than by will or the applicable laws of descent and
distribution, and shall be exercisable during the Participant’s lifetime only by
the Participant. No Option or interest or right to the Option shall be available
to pay off any debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempt at disposition of the Option shall have no effect.
ARTICLE V.
PROVISIONS RELATING TO COMMON STOCK
5.1    Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, the maximum number of Shares that shall be made available for sale under
the Plan shall be the sum of (a) 1,356,278 Shares and (b) an annual increase on
the first day of each year beginning in 2016 and ending in 2025, equal to the
lesser of (i) one percent (1%) of the Shares outstanding (on an as-converted
basis) on the last day of the immediately preceding fiscal year and (ii) such
smaller number of Shares as may be determined by the Board; provided, however,
that no more than 4,407,905 Shares may be issued under the Plan. Shares made
available for sale under the Plan may be authorized but unissued shares or
reacquired shares reserved for issuance under the Plan.


5.2    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.

5







--------------------------------------------------------------------------------



(a)    Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares which have been authorized for
issuance under the Plan but not yet placed under an Option, as well as the price
per share and the number of Shares covered by each Option under the Plan which
has not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common Stock
or any other increase or decrease in the number of Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares subject to an Option.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and such
Offering Period shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the
Administrator. The New Exercise Date shall be before the date of the Company’s
proposed dissolution or liquidation. The Administrator shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the next Exercise Date for the Participant’s Option has been
changed to the New Exercise Date and that the Participant’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section
6.1(a)(i) hereof or the Participant has ceased to be an Eligible Employee as
provided in Section 6.2 hereof.
(c)    Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the Option is not
assumed or substituted, any Offering Periods then in progress shall be shortened
by setting a New Exercise Date and any Offering Periods then in progress shall
end on the New Exercise Date. The New Exercise Date shall be before the date of
the Company’s proposed sale or merger. The Administrator shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the next Exercise Date for the Participant’s Option has been
changed to the New Exercise Date and that the Participant’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Periods as provided in Section
6.1(a)(i) hereof or the Participant has ceased to be an Eligible Employee as
provided in Section 6.2 hereof.
5.3    Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of Shares with respect to which Options are to be
exercised may exceed the number of Shares remaining available for sale under the
Plan on such Exercise Date, the Administrator shall make a pro rata allocation
of the Shares available for issuance on such Exercise Date in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all Participants exercising Options to purchase Shares on
such Exercise Date, and unless additional shares are authorized for issuance
under the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If an Offering Period is so
terminated, then the balance of the amount credited to the Participant’s Plan
Account which has not been applied to the purchase of Shares shall be paid to
such Participant in one (1) lump sum in cash within thirty (30) days after such
Exercise Date, without any interest thereon.
5.4    Rights as Stockholders. With respect to Shares subject to an Option, a
Participant shall not be deemed to be a stockholder of the Company and shall not
have any of the rights or privileges of a stockholder. A Participant shall have
the rights and privileges of a stockholder of the Company when, but not until,
Shares have been deposited in the designated brokerage account following
exercise of his or her Option.
ARTICLE VI.
TERMINATION OF PARTICIPATION

6







--------------------------------------------------------------------------------



6.1    Cessation of Contributions; Voluntary Withdrawal.
(a)    A Participant may cease payroll deductions during an Offering Period and
elect to withdraw from the Plan by delivering written or electronic notice of
such election (a “Withdrawal Election”) to the Company in such form as may be
established by the Administrator and not later than ten (10) days prior to the
final Exercise Date for such Offering Period (or such other period of time as
may be established by the Administrator). A Participant electing to withdraw
from the Plan may elect to either (i) withdraw all of the funds then credited to
the Participant’s Plan Account as of the date on which the Withdrawal Election
is received by the Company, in which case amounts credited to such Plan Account
shall be returned to the Participant in one (1) lump-sum payment in cash within
thirty (30) days after such election is received by the Company, without any
interest thereon, and the Participant shall cease to participate in the Plan and
the Participant’s Option for such Offering Period shall terminate; or (ii)
subject to Section 6.2 below, exercise the Option for the maximum number of
whole Shares on the next Exercise Date to occur during the applicable Offering
Period with any remaining Plan Account balance returned to the Participant in
one (1) lump-sum payment in cash within thirty (30) days after such Exercise
Date, without any interest thereon, and after such exercise cease to participate
in the Plan. As soon as practicable following the Company’s receipt of a notice
of withdrawal from the Plan, the Participant’s payroll deduction authorization
and his or her Option to purchase Shares under the Plan shall terminate.
(b)    A Participant’s withdrawal from the Plan shall not have any effect upon
his or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Periods from which the Participant withdraws.
(c)    A Participant who ceases contributions to the Plan during any Offering
Periods shall not be permitted to resume contributions to the Plan during such
Offering Period.
6.2    Termination of Eligibility. Upon a Participant’s ceasing to be an
Eligible Employee for any reason, such Participant’s Option for the applicable
Offering Period shall automatically terminate, he or she shall be deemed to have
elected to withdraw from the Plan, and such Participant’s Plan Account shall be
paid to such Participant or, in the case of his or her death, to the person or
persons entitled thereto as set forth in an applicable beneficiary designation
form (or, if there is no such applicable form, pursuant to applicable law),
within thirty (30) days after such cessation of being an Eligible Employee,
without any interest thereon.
ARTICLE VII.
GENERAL PROVISIONS
7.1    Administration.
(a)    The Plan shall be administered by the Committee (or another committee or
a subcommittee of the Board assuming the functions of the Committee under the
Plan), which, unless otherwise determined by the Board, shall consist solely of
two or more members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act and an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, in each case,
to the extent required under such provision. The Committee may delegate
administrative tasks under the Plan to the services of an Agent and/or Employees
to assist in the administration of the Plan, including establishing and
maintaining an individual securities account under the Plan for each
Participant.
(b)    It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:
(i)    To establish and terminate Offering Periods and Purchase Periods;
(ii)    To determine when and how Options shall be granted and the provisions
and terms of each Offering Period and Purchase Period (which need not be
identical);

7







--------------------------------------------------------------------------------



(iii)    To select those Non-U.S. Subsidiaries that will be Participating
Subsidiaries in accordance with Section 7.2 hereof; and
(iv)    To construe and interpret the Plan, the terms of any Offering Period or
Purchase Period under the Plan and the terms of the Options and to adopt such
rules for the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. The
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, any Offering Period, any Purchase Period or any
Option, in a manner and to the extent it shall deem necessary or expedient to
make the Plan fully effective.
(c)    The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan.
(d)    The Administrator may adopt sub-plans applicable to particular
Participating Subsidiaries or locations. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 5.1
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.
(e)    All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the options, and all members of the Board or
Administrator shall be fully protected by the Company in respect to any such
action, determination or interpretation.
7.2    Designation of Participating Subsidiaries. The Board or Committee shall
have the right, without the approval of the stockholders of the Company, to
designate the Non-U.S. Subsidiaries that shall constitute Participating
Subsidiaries from time to time. In addition, the Board or Committee may, without
the approval of the stockholders of the Company, terminate the designation of a
Subsidiary as a Participating Subsidiary at any time or from time to time.
7.3    Accounts. Individual accounts shall be maintained for each Participant in
the Plan.
7.4    No Right to Employment. Nothing in the Plan shall be construed to give
any person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.
7.5    Amendment, Suspension and Termination of the Plan
(a)    The Board may, in its sole discretion, amend, suspend or terminate the
Plan at any time and from time to time; provided, however, that without approval
of the Company’s stockholders given within twelve (12) months before or after
action by the Board, the Plan may not be amended to increase the maximum number
of Shares subject to the Plan or in any other manner that requires the approval
of the Company’s stockholders under applicable law or applicable stock exchange
rules or regulations. No Option may be granted during any period of suspension
of the Plan or after termination of the Plan. For the avoidance of doubt,
without the approval of the Company’s

8







--------------------------------------------------------------------------------



stockholders and without regard to whether any Participant rights may be
considered to have been “adversely affected,” the Board or the Committee, as
applicable, shall be entitled to change the terms of an Offering Period, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Shares for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board or
the Committee, as applicable, determines in its sole discretion advisable which
are consistent with the Plan.
(b)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify or amend the Plan to reduce or eliminate such accounting consequence
including, but not limited to:
(i)    altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;
(ii)    shortening any Offering Period and/or Purchase Period so that the
Offering Period and/or Purchase Period ends on a new Exercise Date, including an
Offering Period and/or Purchase Period underway at the time of the Administrator
action; and
(iii)    allocating Shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.
(c)    Upon termination of the Plan, the balance in each Participant’s Plan
Account shall be refunded as soon as practicable after such termination, without
any interest thereon.
7.6    Use of Funds; No Interest Paid. All funds received by the Company by
reason of purchase of Shares under the Plan shall be included in the general
funds of the Company free of any trust or other restriction and may be used for
any corporate purpose. No interest shall be paid to any Participant or credited
under the Plan.
7.7    Term; Approval by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Options may be granted prior to
such stockholder approval; provided, however, that such Options shall not be
exercisable prior to the time when the Plan is approved by the stockholders;
provided further that if such approval has not been obtained by the end of said
twelve (12)-month period, all Options previously granted under the Plan shall
thereupon terminate and be canceled and become null and void without being
exercised. The Plan shall terminate upon the expiration of the Purchase Period
during which Expiration Date occurs, unless earlier terminated in accordance
with Sections 5.3 or 7.5 hereof or unless the Company’s stockholders do not
approve the Plan in accordance with this Section 7.7. For the avoidance of
doubt, the Purchase Period during which the Expiration Date occurs shall
continue in effect until the expiration of such Purchase Period, but no new
Offering Periods or Purchase Periods shall commence on or following the
Expiration Date.
7.8    Effect Upon Other Plans. The adoption of the Plan shall not affect any
other compensation or incentive plans in effect for the Company, any Parent or
any Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

9







--------------------------------------------------------------------------------



7.9    Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b‑3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
7.10    Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of Shares under the Plan or any sale of
such shares.
7.11    Governing Law. The Plan and all rights and obligations thereunder shall
be construed and enforced in accordance with the laws of the State of Delaware.
7.12    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof (including without
limitation the Company’s stock plan administrator).
7.13    Conditions To Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of an Option by a Participant, unless
and until the Board or the Committee has determined, with advice of counsel,
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange or automated quotation system on which the Shares are
listed or traded, and the Shares are covered by an effective registration
statement or applicable exemption from registration. In addition to the terms
and conditions provided herein, the Board or the Committee may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board or the Committee, in its discretion, deems advisable in order to
comply with any such laws, regulations or requirements.
(b)    All certificates for Shares delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Committee deems necessary or advisable to comply
with federal, state or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted or traded. The Committee may place legends on any
certificate or book entry evidencing Shares to reference restrictions applicable
to the Shares.
(c)    The Committee shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Option, including a window-period limitation, as
may be imposed in the sole discretion of the Committee.
(d)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company may, in lieu of delivering to any Participant
certificates evidencing Shares issued in connection with any Option, record the
issuance of Shares in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).
7.14    REIT Status. The Plan shall be interpreted and construed in a manner
consistent with the Company’s status as a REIT. No Option shall be granted or
awarded, and with respect to any Option granted under the Plan, such Option
shall not be exercised, exercisable or settled:
(a)    to the extent that the grant, exercise or settlement of such Option could
cause the Participant or any other person to be in violation of the Common Stock
Ownership Limit or the Aggregate Stock

10







--------------------------------------------------------------------------------



Ownership Limit (each as defined in the Company’s charter, as amended from time
to time) or any other provision of Section 6.2.1 of the Company’s charter; or
(b)    if, in the discretion of the Administrator, the grant, exercise or
settlement of such Option could impair the Company’s status as a REIT.
7.15    Section 409A. Neither the Plan nor any Option granted hereunder is
intended to constitute or provide for “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance issued after the Effective
Date (together, “Section 409A”). Notwithstanding any provision of the Plan to
the contrary, if the Administrator determines that any Option may be or become
subject to Section 409A of the Code, the Administrator may adopt such amendments
to the Plan and/or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions as
the Administrator determines are necessary or appropriate to avoid the
imposition of taxes under Section 409A of the Code, either through compliance
with the requirements of Section 409A of the Code or with an available exemption
therefrom.


* * * * * *

11







--------------------------------------------------------------------------------





I hereby certify that the foregoing Digital Realty Trust, Inc. 2015 Employee
Stock Purchase Plan was duly approved by the Board of Directors of Digital
Realty Trust, Inc. on May 11, 2015.
I hereby certify that the foregoing Digital Realty Trust, Inc. 2015 Employee
Stock Purchase Plan was duly approved by the stockholders of Digital Realty
Trust, Inc. on May 11, 2015.
Executed on this 11th day of May 2015.
/s/ Joshua A. Mills            
Joshua A. Mills
Senior Vice President, General Counsel, & Secretary



12





